United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3414
                        ___________________________

                                Steven Allen Nelson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Andrew Saul, Commissioner of Social Security

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: June 29, 2020
                                Filed: July 7, 2020
                                  [Unpublished]
                                  ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Steven Nelson appeals the district court’s1 order dismissing as time-barred his
complaint seeking review of the Commissioner’s denial of disability insurance

      1
        The Honorable Hildy Bowbeer, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
benefits and supplemental security income. After de novo review, see Bess v.
Barnhart, 337 F.3d 988, 989 (8th Cir. 2003) (per curiam) (standard of review), we
find no error in the dismissal. We agree with the district court that the action was
untimely under 42 U.S.C. § 405(g), and that Nelson did not allege any circumstances
warranting equitable tolling of the limitations period, see Thompson v. Comm’r of
Soc. Sec. Admin., 919 F.3d 1033, 1036 (8th Cir. 2019) (de novo review of whether
plaintiff was entitled to equitable tolling; plaintiff bears burden of establishing that
he had been pursuing his rights diligently and that some extraordinary circumstance
stood in his way). To the extent Nelson raised a constitutional claim regarding the
denial of benefits, that claim is inextricably intertwined with his claim for benefits,
and we lack jurisdiction to consider it. See 42 U.S.C. § 405(h) (no action against
Commissioner shall be brought based on federal question jurisdiction); Heckler v.
Ringer, 466 U.S. 602, 614-15 (1984) (when constitutional claim is inextricably
intertwined with claim for benefits, § 405(h) bars jurisdiction).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-